       Case: 1:21-cv-00228-PAB Doc #: 1 Filed: 01/28/21 1 of 21. PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

REGINA ANTHONY                                   )         CASE NO.
24101 Lakeshore Boulevard                        )
Euclid, Ohio 44123                               )         JUDGE:
                                                 )
                              Plaintiff,         )
                                                 )
                       v.                        )         COMPLAINT FOR DAMAGES
                                                 )         AND REINSTATEMENT
PNC BANK, N.A.                                   )
1900 East 9th Street                             )         JURY DEMAND ENDORSED
Cleveland, Ohio 44114                            )         HEREIN
                                                 )
       Serve also:                               )
       PNC Bank, N.A.                            )
       c/o Corporation Service Company           )
       50 West Broad Street, Suite 1330          )
       Columbus, Ohio 43215                      )
                                                 )
                              Defendant.         )

       Plaintiff, Regina Anthony, by and through undersigned counsel, as her Complaint against

the Defendant, states and avers the following:

                                             PARTIES

1. Anthony is a resident of the city of Euclid, county of Cuyahoga, state of Ohio.

2. PNC Bank, N.A. is a foreign corporation that operates substantial business within the state of

   Ohio.

3. PNC Bank was at all times hereinafter mentioned an employer within the meaning of R.C.

   § 4112.01 et seq.

4. PNC Bank was at all times hereinafter mentioned an employer within the meaning of 42

   U.S.C. 126 § 12101 et seq.
       Case: 1:21-cv-00228-PAB Doc #: 1 Filed: 01/28/21 2 of 21. PageID #: 2




5. PNC Bank was at all times hereinafter mentioned an employer within the meaning of 29

   U.S.C § 2601 et seq.

                                  JURISDICTION & VENUE

6. This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 in that Anthony is

   alleging federal law claims under The Americans with Disabilities Act (“ADA”) 42 U.S.C.

   126 § 12101 et seq. and The Family Medical Leave Act (“FMLA”), 29 U.S.C § 2601 et seq.

7. PNC Bank employed Anthony as a remote employee, who conducted all of her work and duties

   in the city of Cleveland, county of Cuyahoga, state of Ohio.

8. As a remote employee who worked and lived in Cuyahoga County, the adverse actions asserted

   herein occurred within Cuyahoga County.

9. All material events alleged in this Complaint occurred in county of Cuyahoga.

10. This Court has supplemental jurisdiction over Anthony’s state law claims pursuant to 28

   U.S.C. § 1367 as Anthony’s state law claims are so closely related to her federal law claims

   that they form part of the same case or controversy under Article III of the United States

   Constitution.

11. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

12. Within 300 days of the conduct alleged below, Anthony filed a Charge of Discrimination with

   the Equal Employment Opportunity Commission (“EEOC”), Charge No. 532-2020-00481

   against PNC Bank.

13. On or about November 23, 2020, the EEOC issued and mailed a Notice of Right to Sue letter

   to Anthony regarding the Charges of Discrimination brought by Anthony against PNC Bank

   in EEOC Agency Charge No. 532-2020-00481.




                                                 .2
       Case: 1:21-cv-00228-PAB Doc #: 1 Filed: 01/28/21 3 of 21. PageID #: 3




14. Anthony received her Right to Sue letter from the EEOC in accordance with 42 U.S.C.

   § 2000e-5(f)(1) - which has been attached hereto as Plaintiff's Exhibit A.

15. Anthony has filed this Complaint within 90 days of the issuance of the Notice of Right to Sue

   letter.

16. Anthony has properly exhausted her administrative remedies pursuant to 29 C.F.R.

   § 1614.407(b).

                                                FACTS

17. Anthony is a former employee of PNC Bank.

18. PNC Bank hired Anthony in March 2018.

19. PNC Bank employed Anthony as a Loan Services Representative.

20. PNC Bank employed Anthony to work 100% remotely.

21. During all material events asserted herein, Anthony worked from her home in Cleveland, Ohio.

22. In early 2019, Anthony began suffering from depression and anxiety.

23. In early 2019, a medical professional diagnosed Anthony as suffering from anxiety and

   depression.

24. As a result of being diagnosed with and treating for anxiety and depression, Anthony has a record

   of a physical or mental impairment.

25. PNC Bank was not aware that Anthony suffers from anxiety and depression at the time that it

   hired her.

26. The symptoms of Anthony’s depression and anxiety substantially impair one or major work

   functions, such as working.

27. As a result of suffering from anxiety and depression, Anthony is and was considered disabled

   within the meaning of R.C. § 4112.01(A)(13).



                                                 .3
       Case: 1:21-cv-00228-PAB Doc #: 1 Filed: 01/28/21 4 of 21. PageID #: 4




28. As a result of suffering from anxiety and depression, Anthony is and was considered disabled

   within the meaning of the ADA 42 U.S.C. 126 § 12101 et seq.

29. During Anthony’s employment with PNC Bank, Anthony disclosed that she suffers from

   anxiety and depression.

30. PNC Bank perceived Anthony to be disabled.

31. In the alternative, PNC Bank perceived that Anthony’s medical condition constituted a

   physical impairment.

32. Despite this actual or perceived disabling condition, Anthony was still able to perform the

   essential functions of her job with or without reasonable accommodation(s).

33. As a result of suffering from depression and anxiety, Anthony applied for Family and

   Medical Leave Act leave in February 2019.

34. When Anthony applied for FMLA leave in February 2019, she provided documentation from

   her medical provider substantiating her need for leave.

35. When Anthony applied for FMLA leave in February 2019, PNC Bank advised Anthony that

   she was not eligible for FMLA leave.

36. Although Anthony was not eligible for FMLA leave, Anthony applied for and received short-

   term disability benefits through PNC Bank and went on an approved leave of absence in

   February and March of 2019.

37. Anthony returned to work in March 2019.

38. Anthony applied to utilize continuous FMLA leave on August 26, 2019.

39. Anthony applied for FMLA leave in August 2019 as a result of her anxiety and depression.

40. PNC Bank is a covered employer under the FMLA.




                                               .4
       Case: 1:21-cv-00228-PAB Doc #: 1 Filed: 01/28/21 5 of 21. PageID #: 5




41. When Anthony applied for FMLA leave in August 2019, Anthony submitted documentation

   from her medical provider.

42. As of August 26, 2019, Anthony worked for PNC Bank for at least 12 months.

43. As of August 26, 2019, Anthony had at least 1,250 hours of service for PNC Bank during the

   previous 12 months.

44. As of August 26, 2019, Anthony was eligible to utilize FMLA leave.

45. As of August 26, 2019, Anthony was entitled to utilize FMLA leave as a result of her own

   serious medical condition.

46. While Anthony was on FMLA leave, Anthony communicated with her supervisor, Candace

   Feliciano.

47. While Anthony was on FMLA leave, Anthony requested from Feliciano additional training

   upon her return from FMLA leave.

48. Anthony requested additional training for her position as she had been recently transferred to

   a different position prior to taking FMLA leave.

49. Anthony requested additional training for her position because the switch to a new position

   without additional training was exacerbating her anxiety and depression.

50. Feliciano advised Anthony that Feliciano would be out on maternity leave when Anthony

   returned to work.

51. Feliciano advised Anthony that as she would be out when Anthony returned to work, that

   Anthony would be reporting to Macey Jones and Michael Casteel.

52. Jones was aware that Anthony has depression and anxiety.

53. Jones was aware that Anthony was utilizing FMLA leave.

54. Casteel was aware that Anthony has depression and anxiety.



                                                .5
       Case: 1:21-cv-00228-PAB Doc #: 1 Filed: 01/28/21 6 of 21. PageID #: 6




55. Casteel was aware that Anthony was utilizing FMLA leave.

56. Feliciano told Anthony that when Anthony returned from FMLA leave that Jones and Casteel

   would provide Anthony additional training for her new position.

57. Anthony utilized continuous FMLA leave from August 26, 2019 until returning to work on

   or about October 13, 2019.

58. When Anthony returned to work on or about October 13, 2019, Anthony performed work for

   PNC Bank.

59. When Anthony returned to work from her FMLA leave in October 2019, Jones did not

   provide Anthony additional training.

60. Jones did not provide Anthony additional training because of her disability.

61. Alternatively, Jones did not provide Anthony additional training because of a perceived

   disability.

62. Jones did not provide Anthony additional training because Anthony utilized FMLA leave.

63. When Anthony returned to work from her FMLA leave in October 2019, Casteel did not

   provide Anthony additional training.

64. Casteel did not provide Anthony additional training because of her disability.

65. Alternatively, Casteel did not provide Anthony additional training because of a perceived

   disability.

66. Casteel did not provide Anthony additional training because Anthony utilized FMLA leave.

67. When Anthony returned to work after October 13, 2019, Anthony communicated Jones.

68. Jones was aware that Anthony returned to work in October 2019 because Anthony and Jones

   exchanged work emails.

69. Jones was aware that Anthony returned from FMLA leave in October 2019.



                                                .6
       Case: 1:21-cv-00228-PAB Doc #: 1 Filed: 01/28/21 7 of 21. PageID #: 7




70. As Anthony did not receive additional training upon her return from FMLA leave in October

   2019, her anxiety and depression intensified.

71. Anthony complained to PNC Bank’s human resource department on or about November 5,

   2019 as she had not received the additional training.

72. Jones and Casteel did not provide Anthony additional training after Anthony’s call to the

   human resource department on November 5, 2019.

73. Anthony call PNC Bank’s human resource department and complained again on November

   12, 2019 as Jones and Casteel still had not provided her additional training.

74. An individual from the human resource department called Anthony on November 14, 2019

   (hereinafter, “November 14 Call”).

75. During the November 14 Call, HR advised Anthony that Anthony could either arrange a call

   on her own time with Casteel, or that Anthony could take a 90-day unpaid leave of absence

   to look for a new position internally with PNC Bank.

76. During the November 14 Call, Anthony advised that she wanted to speak directly with

   Casteel.

77. As a result of the November 14 Call, Anthony drafted an email to Casteel requesting help

   with resolving the ongoing issues of not being provided additional training.

78. On November 15, 2019, Casteel and Jones jointly called Anthony (hereinafter, “November

   15 Call”).

79. The November 15 Call was approximately 30 minutes long.

80. Casteel spoke in a condescending tone for a majority of the November 15 Call.

81. Casteel spoke in a dismissive tone for a majority of the November 15 Call.

82. Casteel spoke in an intimidating tone for a majority of the November 15 Call.



                                                .7
       Case: 1:21-cv-00228-PAB Doc #: 1 Filed: 01/28/21 8 of 21. PageID #: 8




83. Casteel said on the November 15 Call that he thought Anthony’s email to him sounded

   awfully like a resignation.

84. Anthony told Casteel during the November 15 Call that she had no intention in resigning.

85. Anthony told Casteel during the November 15 Call that she simply requested additional

   training.

86. Anthony told Casteel during the November 15 Call that the lack of additional training was

   exacerbating her anxiety and depression.

87. Anthony complained to Casteel during the November 15 Call that he was not providing her

   additional training because of her anxiety and depression.

88. Anthony complained to Casteel during the November 15 Call that he was not providing her

   additional training because she had utilized FMLA leave.

89. During the November 15 Call, Casteel stated that Anthony had never actually retuned to

   work after she utilized FMLA leave in August 2019.

90. During the November 15 Call, Anthony told Casteel she had indeed returned to work in

   October 2019.

91. During the November 15 Call, Anthony told Casteel that Jones was aware that Anthony had

   been working since October 2019 as the two of them had been exchanging work emails.

92. During the November 15 Call, Casteel chastised Anthony for not making more calls over the

   past few months, even though Anthony was on FMLA leave during that timeframe.

93. During the November 15 Call, Anthony told Casteel that Casteel was being so

   unprofessional, that she would like to continue the call on a recorded line, or via Skype.

94. During the November 15 Call, Casteel refused to move the call to a recorded line.




                                                .8
         Case: 1:21-cv-00228-PAB Doc #: 1 Filed: 01/28/21 9 of 21. PageID #: 9




 95. During the November 15 Call, Casteel continued speaking with Casteel because she feared

     that Casteel would terminate her employment if she were to hang up.

 96. Casteel acted with severe hostility on the November 15 Call with the intention of forcing

     Anthony to quit.

 97. Casteel embarrassed Anthony on the November 15 Call.

 98. A reasonable person would have found Casteel’s actions during the November 15 Call to be

     so unusually adverse that a reasonable person would have felt compelled to resign.

 99. Casteel intended to force Anthony to quit with his actions during the November 15 Call.

100. After the November 15 Call, Jones reached out to Anthony and acknowledged that Casteel

     was completely unprofessional during the call.

101. After the November 15 Call, Jones told Anthony that she could tell that Anthony felt unsafe

     during the call.

102. Anthony reported the November 15 Call to the human resource department on the following

     Monday, November 18, 2019 (hereinafter, “November 18 Complaint”).

103. During the November 18 Complaint, Anthony reported that Casteel acted with hostility

     toward her due to her disability.

104. During the November 18 Complaint, Anthony reported that Casteel acted with hostility

     toward her due to her utilization of FMLA leave.

105. During the November 18 Complaint, Anthony reported that Casteel acted with hostility

     toward her in retaliation for her protected complaints raised against him.

106. During the November 18 Complaint, Anthony reported that Casteel’s severe actions made

     her feel like she had to resign her employment.




                                                  .9
       Case: 1:21-cv-00228-PAB Doc #: 1 Filed: 01/28/21 10 of 21. PageID #: 10




107. Based on PNC Bank’s policies, Anthony’s complaints raised in her November 18 Call were

     considered to be significant workplace incidents.

108. Defendant has a policy and practice of fully investigating significant workplace incidents.

109. Defendant has a policy and practice of getting written statements from all participants to

     significant workplace incidents.

110. Defendant did not get a written statement from Anthony regarding Anthony’s November 18

     Complaint

111. Upon information and belief, Defendant did not get a written statement from Casteel

     regarding Anthony’s November 18 Complaint.

112. Upon information and belief, Defendant did not get a written statement from Jones regarding

     Anthony’s November 18 Complaint.

113. Defendant has a policy and practice of getting written statements from all witnesses to

     significant workplace incidents.

114. Upon information and belief, Defendant did not conduct an investigation regarding

     Anthony’s November 18 Complaint.

115. Defendant violated its policy and practice of fully investigating significant workplace

     incidents regarding Anthony’s Discrimination Complaints.

116. Defendant violated its policy and practice of getting written statements from all participants

     to significant workplace incidents regarding Anthony’s Discrimination Complaints.

117. Defendant violated its policy and practice of getting written statements from all witnesses to

     significant workplace incidents regarding Anthony’s Discrimination Complaints.

118. Defendant’s failure to follow its policy and practice of fully investigating significant

     workplace incidents was an adverse action against Anthony.



                                                 .10
       Case: 1:21-cv-00228-PAB Doc #: 1 Filed: 01/28/21 11 of 21. PageID #: 11




119. Defendant’s failure to follow its policy and practice of getting written statements from all

     participants to significant workplace incidents was an adverse action against Anthony.

120. Defendant’s failure to follow its policy and practice of getting written statements from all

     witnesses to significant workplace incidents was an adverse action against Anthony.

121. Defendant failed to follow its policy and practice of investigating significant workplace

     incidents with the intention of forcing Anthony to resign.

122. Upon information and belief, Defendant did not take any corrective action against Casteel as

     a result of Anthony’s November 18 Complaint.

123. As a result of not conducting an investigation regarding Anthony’s November 18 Complaint,

     Defendant ratified the discrimination that Anthony suffered.

124. As a result of not issuing any corrective action regarding Anthony’s November 18

     Complaint, Defendant ratified the discrimination that Anthony suffered.

125. On November 21, 2019, Anthony realized she had not been paid by PNC Bank since the

     November 15 Call.

126. PNC Bank did not compensate Anthony for her hours worked because of her disability.

127. PNC Bank did not compensate Anthony for her hours worked because of a perceived

     disability.

128. PNC Bank did not compensate Anthony for her hours worked because she utilized FMLA

     leave.

129. PNC Bank did not compensate Anthony for her hours worked because she made protected

     complaints.

130. PNC Bank did not compensate Anthony with the intention of forcing her to resign.




                                                 .11
       Case: 1:21-cv-00228-PAB Doc #: 1 Filed: 01/28/21 12 of 21. PageID #: 12




131. A reasonable person would have found PNC Bank’s failure to pay her for a month’s worth of

     work to be so unusually adverse that a reasonable person would have felt compelled to

     resign.

132. Anthony called PNC Bank’s human resource department every day since November 21, 2019

     to inquire about why she had not been compensated for her hours worked.

133. On November 25, 2019, an individual from PNC Bank advised Anthony that her

     employment would be terminated due to recent absences.

134. On November 25, 2019, Anthony attempted to advise PNC Bank that she either had been

     working on the days PNC Bank said she was not working, or that the absences were covered

     by FMLA leave.

135. On November 25, 2019, an individual from PNC Bank advised Anthony that even if she had

     missed work due to medical reasons in November, that her employment would be terminated.

136. PNC Bank advised Anthony that her employment could be terminated due to her absences on

     November 25, 2019 with the intention of getting Anthony to quit.

137. A reasonable person would have found someone from PNC Bank calling Anthony to tell her

     that she could be fired for days off covered by FMLA leave to be so unusually adverse that a

     reasonable person would have felt compelled to resign.

138. As of November 25, 2019, PNC Bank still had not compensated Anthony for her hours

     worked since the November 15 Call.

139. PNC Bank continued to refrain for paying her for her hours worked with the intention of

     getting Anthony to quit.




                                               .12
       Case: 1:21-cv-00228-PAB Doc #: 1 Filed: 01/28/21 13 of 21. PageID #: 13




140. A reasonable person would have found an employer continuing to refuse to pay her for hours

     worked to be so unusually adverse that a reasonable person would have felt compelled to

     resign.

141. PNC Bank constructively discharged Anthony on November 25, 2019.

142. A reasonable person would have found Anthony’s working conditions to be so unusually

     adverse that a reasonable person would have felt compelled to resign.

143. Defendant intended to create working conditions that were so unusually adverse that it would

     force Anthony to quit.

144. Defendant’s actions were so intolerable that they caused Anthony to quit.

145. Defendant constructively discharged Anthony because of her disability.

146. Alternative, Defendant constructively discharged Anthony because of a perceived disability.

147. Defendant constructively discharged Anthony in retaliation for utilizing FMLA leave.

148. Defendant constructively discharged Anthony’s employment in retaliation for her raising

     protected complaints.

149. As a result of Defendant’s constructive discharge of Anthony, Anthony suffered damages

     including compensatory damages and emotional distress.

               COUNT I: DISABILITY DISCRIMINATION IN VIOLATION OF
                              42 U.S.C. 126 § 12101 et seq.

150. Anthony restates each and every prior paragraph of this Complaint, as if it were fully restated

     herein.

151. Anthony suffers from anxiety and depression.

152. Anthony’s anxiety and depressions substantially impaired one or more of her major life

     activities including working.

153. Anthony has a record establishing a physical impairment.


                                                 .13
       Case: 1:21-cv-00228-PAB Doc #: 1 Filed: 01/28/21 14 of 21. PageID #: 14




154. As a result of suffering from anxiety and depression, Anthony is disabled.

155. In the alternative, PNC Bank perceived Anthony as being disabled.

156. Anthony’s condition constituted a physical impairment.

157. Alternatively, PNC Bank perceived Anthony’s condition to be a physical impairment.

158. PNC Bank treated Anthony differently than other similarly-situated employees based on her

     disabling condition.

159. Alternatively, Defendant treated Anthony differently than other similarly-situated employees

     based on her perceived disabling condition.

160. Defendant constructively discharged Anthony’s employment on or about November 25,

     2019.

161. Defendant constructively discharged Anthony’s employment based on her disability.

162. Alternatively, Defendant terminated Anthony’s employment based on her perceived

     disability.

163. Defendant violated 42 U.S.C. 126 § 12101 et seq. when it constructively discharged Anthony

     based on her disability.

164. Alternatively, Defendant violated 42 U.S.C. 126 § 12101 et seq. when it discharged Anthony

     based on her perceived disability.

165. Defendant violated 42 U.S.C. 126 § 12101 et seq. discriminating against Anthony based on

     her disabling condition.

166. Alternatively, Defendant violated 42 U.S.C. 126 § 12101 et seq. by discriminating against

     Anthony based on her perceived disabling condition.

167. Anthony suffered emotional distress as a result of Defendant’s conduct, and is entitled

     emotional distress damages pursuant to 42 U.S.C. 126 § 12101 et seq.



                                                .14
       Case: 1:21-cv-00228-PAB Doc #: 1 Filed: 01/28/21 15 of 21. PageID #: 15




168. As a direct and proximate result of Defendant’s conduct, Anthony suffered and will continue

     to suffer damages, including economic and emotional distress damages.

  COUNT II: DISABILITY DISCRIMINATION IN VIOLATION OF R.C. § 4112.01 et seq.

169. Anthony restates each and every prior paragraph of this Complaint, as if it were fully restated

     herein.

170. Anthony suffers from anxiety and depression.

171. Anthony’s anxiety and depressions substantially impaired one or more of her major life

     activities including working.

172. Anthony has a record establishing a physical impairment.

173. As a result of suffering from anxiety and depression, Anthony is disabled.

174. In the alternative, PNC Bank perceived Anthony as being disabled.

175. Anthony’s condition constituted a physical impairment.

176. Alternatively, PNC Bank perceived Anthony’s condition to be a physical impairment.

177. PNC Bank treated Anthony differently than other similarly-situated employees based on her

     disabling condition.

178. Alternatively, Defendant treated Anthony differently than other similarly-situated employees

     based on her perceived disabling condition.

179. Defendant constructively discharged Anthony’s employment on or about November 25,

     2019.

180. Defendant constructively discharged Anthony’s employment based on her disability.

181. Alternatively, Defendant terminated Anthony’s employment based on her perceived

     disability.




                                                 .15
       Case: 1:21-cv-00228-PAB Doc #: 1 Filed: 01/28/21 16 of 21. PageID #: 16




182. Defendant violated R.C. § 4112.01 et seq. when it constructively discharged Anthony based

     on her disability.

183. Alternatively, Defendant violated R.C. § 4112.01 et seq. when it discharged Anthony based

     on her perceived disability.

184. Defendant violated R.C. § 4112.01 et seq. discriminating against Anthony based on her

     disabling condition.

185. Alternatively, Defendant violated R.C. § 4112.01 et seq. by discriminating against Anthony

     based on her perceived disabling condition.

186. Anthony suffered emotional distress as a result of Defendant’s conduct, and is entitled

     emotional distress damages pursuant to R.C. § 4112.01 et seq.

187. As a direct and proximate result of Defendant’s conduct, Anthony suffered and will continue

     to suffer damages, including economic and emotional distress damages.

         COUNT III: RETALIATION IN VIOLATION OF 42 U.S.C. 126 § 12101 et seq.

188. Anthony restates each and every prior paragraph of this complaint, as if it were fully restated

     herein.

189. As a result of the Defendant’s discriminatory conduct described above, Anthony complained

     about the disability discrimination she was experiencing.

190. Subsequent to Anthony’s reporting of disability discrimination, Anthony suffered intensified

     hostility and discrimination.

191. Subsequent to Anthony’s reporting of disability discrimination, Defendant did not conduct an

     investigation into her complaints.

192. Subsequent to Anthony’s reporting of disability discrimination, Defendant did not take

     corrective action regarding her complaints.



                                                   .16
       Case: 1:21-cv-00228-PAB Doc #: 1 Filed: 01/28/21 17 of 21. PageID #: 17




193. Subsequent to Anthony’s reporting of disability discrimination, Defendant ratified the

     discrimination that she suffered.

194. Subsequent to Anthony’s reporting of disability discrimination, Defendant did not provide

     Anthony additional training.

195. Subsequent to Anthony’s reporting of disability discrimination, Defendant did not pay

     Anthony for a month’s work of work that she performed for Defendant.

196. Subsequent to Anthony’s reporting of disability discrimination, Defendant constructively

     discharged Anthony’s employment.

197. Defendant’s actions were retaliatory in nature based on Anthony’s opposition to the unlawful

     discriminatory conduct.

198. Pursuant to 42 U.S.C. 126 § 12101, et seq., it is an unlawful discriminatory practice to

     discriminate in any manner against any other person because that person has opposed any

     unlawful discriminatory conduct.

199. Anthony suffered emotional distress as a result of Defendant’s conduct, and is entitled

     emotional distress damages pursuant to 42 U.S.C. 126 § 12101 et seq.

200. As a direct and proximate result of Defendant’s retaliatory discrimination against and

     constructive discharge of Anthony’s employment, she suffered and will continue to suffer

     damages, including economic and emotional distress damages.

               COUNT IV: RETALIATION IN VIOLATION OF R.C. § 4112.01 et seq.

201. Anthony restates each and every prior paragraph of this complaint, as if it were fully restated

     herein.

202. As a result of the Defendant’s discriminatory conduct described above, Anthony complained

     about the disability discrimination she was experiencing.



                                                 .17
       Case: 1:21-cv-00228-PAB Doc #: 1 Filed: 01/28/21 18 of 21. PageID #: 18




203. Subsequent to Anthony’s reporting of disability discrimination, Anthony suffered intensified

     hostility and discrimination.

204. Subsequent to Anthony’s reporting of disability discrimination, Defendant did not conduct an

     investigation into her complaints.

205. Subsequent to Anthony’s reporting of disability discrimination, Defendant did not take

     corrective action regarding her complaints.

206. Subsequent to Anthony’s reporting of disability discrimination, Defendant ratified the

     discrimination that she suffered.

207. Subsequent to Anthony’s reporting of disability discrimination, Defendant did not provide

     Anthony additional training.

208. Subsequent to Anthony’s reporting of disability discrimination, Defendant did not pay

     Anthony for a month’s work of work that she performed for Defendant.

209. Subsequent to Anthony’s reporting of disability discrimination, Defendant constructively

     discharged Anthony’s employment.

210. Defendant’s actions were retaliatory in nature based on Anthony’s opposition to the unlawful

     discriminatory conduct.

211. Pursuant to R.C. § 4112.01, et seq., it is an unlawful discriminatory practice to discriminate

     in any manner against any other person because that person has opposed any unlawful

     discriminatory conduct.

212. Anthony suffered emotional distress as a result of Defendant’s conduct, and is entitled

     emotional distress damages pursuant to R.C. § 4112.01 et seq.




                                                   .18
       Case: 1:21-cv-00228-PAB Doc #: 1 Filed: 01/28/21 19 of 21. PageID #: 19




213. As a direct and proximate result of Defendant’s retaliatory discrimination against and

     constructive discharge of Anthony’s employment, she suffered and will continue to suffer

     damages, including economic and emotional distress damages.

                  COUNT V: RETALIATION IN VIOLATION OF THE FMLA

214. Anthony restates each and every prior paragraph of this Complaint, as if it were fully

     restated herein.

215. PNC Bank is a covered employer pursuant to the FMLA.

216. During her employment, Anthony qualified to utilize FMLA leave.

217. During her employment, Anthony utilized FMLA leave.

218. When Anthony utilized FMLA leave, she was entitled to utilize FMLA leave due to her own

     serious medical condition.

219. After Anthony utilized her qualified FMLA leave, Defendant retaliated against her.

220. Defendant retaliated against Anthony by marking Anthony as absent even though she was

     performing work for the company.

221. Defendant retaliated against Anthony by not conducting investigations into protected

     complaints that she raised.

222. Defendant retaliated against Anthony by subjecting Anthony to increased hostility and

     discrimination.

223. Defendant retaliated against Anthony by not paying Anthony for a month’s worth of work for

     the company.

224. Defendant retaliated against Anthony by noy providing Anthony additional training.

225. Defendant retaliated against Anthony by constructively discharging her employment.

226. Defendant willfully retaliated against Anthony in violation of U.S.C. § 2615(a).



                                                .19
       Case: 1:21-cv-00228-PAB Doc #: 1 Filed: 01/28/21 20 of 21. PageID #: 20




227. As a direct and proximate result of Defendant’s wrongful conduct, Anthony is entitled to all

     damages provided for in 29 U.S.C. § 2617, including liquidated damages, costs, and

     reasonable attorneys’ fees.

                                      DEMAND FOR RELIEF

     WHEREFORE, Anthony demands from Defendant the following:

 (a) Issue an order requiring PNC Bank to restore Anthony to one of the positions to which she

     was entitled by virtue of her application and qualifications, and expunge her personnel file of

     all negative documentation;

 (b) An award against Defendant of compensatory and monetary damages to compensate

     Anthony for compensatory damages, emotional distress, and other consequential damages, in

     an amount in excess of $25,000 per claim to be proven at trial;

 (c) An award of punitive damages against Defendant in an amount in excess of $25,000;

 (d) An award of reasonable attorneys’ fees and non-taxable costs for Anthony’s claims as

     allowable under law;

 (e) An award of the taxable costs of this action; and

 (f) An award of such other relief as this Court may deem necessary and proper.




                                                 .20
 Case: 1:21-cv-00228-PAB Doc #: 1 Filed: 01/28/21 21 of 21. PageID #: 21




                                           Respectfully submitted,

                                           /s/ Daniel S. Dubow
                                           Brian D. Spitz (0068816)
                                           Daniel S. Dubow (0095530)
                                           THE SPITZ LAW FIRM, LLC
                                           25200 Chagrin Boulevard, Suite 200
                                           Beachwood, OH 44122
                                           Phone: (216) 291-4744
                                           Fax: (216) 291-5744
                                           Email: brian.spitz@spitzlawfirm.com
                                                   daniel.dubow@spitzlawfirm.com


                                           Attorneys For Plaintiff




                              JURY DEMAND

Plaintiff Regina Anthony demands a trial by jury by the maximum number of jurors
permitted.


                                           /s/ Daniel S. Dubow
                                           Brian D. Spitz (0068816)
                                           Daniel S. Dubow (0095530)
                                           THE SPITZ LAW FIRM, LLC




                                     .21
